DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vacuum suction mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
	a vacuum suction mechanism 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim 1: 
	a vacuum suction mechanism has no corresponding structure disclosed in the specification as originally filed.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is flexible length as now claimed.  While Applicant asserts that support is found in Paragraphs [0011]-[0012] of the published specification (REMARKS, Page 6), Examiner respectfully disagrees and notes that such paragraphs do not support the amended limitation.  For example, while one skilled in the art would recognize that the tube is flexible (e.g. bendable), the actual length of the tube need not be “flexible” (e.g. change in size/length).  Claim 1 is also rejected because the specification does not support “a vacuum suction mechanism” as interpreted under 35 U.S.C. 112(f) above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 is rejected because it is unclear what structure corresponds to “a vacuum suction mechanism” as interpreted under 35 U.S.C. 112(f) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1 and 4-8 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0312807 to Boudreault et al. “Boudreault” in view of U.S. Publication No. 2011/0295114 to Agah et al. “Agah” or U.S. Publication No. 2012/0172680 to Gelfand et al. “Gelfand”, either in further view of U.S. Publication No. 2013/0184791 to Wallsten and U.S. Publication No. 2004/0267338 to Harrison et al. “Harrison”.  	
With respect to Claim 1, Boudreault discloses various balloon catheter configurations (Figs. 11A-21) comprising a catheter shaft 1308 in Fig. 21 and corresponding descriptions (e.g. tube) with one or more openings (1304 in Fig. 21) and having a length that is flexible in its broadest reasonable interpretation.  Examiner notes that the length is flexible because it is able to conform or bend into various configurations within the body.  Boudreault discloses where the catheter includes an inflatable cuff (e.g. toroidal or donut shaped balloon 1302 in Fig. 21 with a dorsal and ventral surface) that holds a portion of the tube extending through the cuff such that one or more openings are disposed inside the isolated area 1318 created by the donut shape.  Examiner notes that the isolated area is considered to be a hollow compartment with an inner edge and outer edge and open to an environment external to the inflatable cuff in its broadest reasonable interpretation.  In addition, the Boudreault explains that the openings in the tube within the isolated area facilitate devices, fluids or other materials to be introduced into the isolated area (Paragraph [0119]).  Thus, the inflatable cuff is able to seal (e.g. vacuum seal; Paragraph [0109]) against a tissue wall when inflated and is fully capable of delivering an intravenous contrast agent (e.g. fluid) through at least one opening facing in a dorsal direction in its broadest reasonable interpretation.  Furthermore, the dorsal and ventral sides of the inflatable cuff help create the aforementioned seal when deployed.  
Regarding the contrast agent, Examiner notes one skilled in the art would have been motivated to have introduced a contrast agent into the isolated space in order to check/confirm  Agah and Gelfand are cited herein to support the conclusion of obviousness.  For example, both Agah (Paragraph [0082]) and Gelfand (Paragraph [0125]) teaches delivering  a contrast solution into an isolated area created with at least one balloon in order to allow a medical professional to correctly position the catheter via visualization.
Further regarding Claim 1, while Fig. 21a depicts a portion of the tube extending beyond the inflatable cuff (e.g. balloon), it is not clear if the end is open to allow a guidewire to be insertable therethrough.  Examiner notes that Boudreault depicts other embodiments where a tube and guidewire may extend beyond the inflatable member (e.g. Figs. 5A-C, 38A, 41, 44A-C).  
Accordingly, it would have been obvious to a person skilled in the art to have allowed a guidewire to extend beyond the inflatable cuff as described in other embodiments described by Boudreault in order to efficiently maneuver the catheter within the body.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for the limitation of the plurality of holes facing a dorsal direction, Examiner contends that the hole direction is considered an obvious design choice.  In addition, it would have been obvious to a person skilled in the art to have modified the catheter to include more openings facing in various directions including a dorsal direction in order to fill the isolated area quicker.  Such a modification requires nothing more than duplication of parts (MPEP 2144.04) and/or a rearrangement of Boudreault’s ports to face a dorsal direction.  Nonetheless, Wallsten is provided herein to enhance the conclusion of obviousness.  For example, Wallsten teaches from within a similar field of endeavor with respect to cooling catheter systems and methods where a catheter device comprising at least one tube (Paragraph [0038]) extending into and to a distal end of an inflatable balloon (e.g. inflatable cuff) (Figs. 1 and 3 and corresponding descriptions).  
Regarding the limitation of a plurality of cuff openings, Harrison teaches from within a similar field of endeavor with respect to inflatable cuffs deployed within the body where a rim structure is provided with a plurality of openings to create a vacuum seal (Paragraph [0053]).  
Accordingly, one skilled in the art would have been motivated to have modified the inflatable cuff as described by Boudreault to include a rim structure with openings as describe by Harrison in order to create a vacuum seal and enhance the stability of the inflated cuff within the body. Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  


As for Claim 4-6, Boudreault discloses wherein the balloon is constructed of nylon (e.g. fabric, BRI), PET, polyurethane, silicon or latex (Paragraph [0112]) all of which are considered to be impermeable to the contrast agent.  Alternatively, it is noted that the inflatable cuff taught by Harrison is made of a material that is impermeable to the intravenous contrast agent for the same reason discussed above in claim 1.  Harrison also discloses where the inflatable portion is made of a fabric material or a polymer material (Paragraph [0037]).  
Regarding claim 7, Harrison further teaches that the outer edge and the inner edge comprises a compressible metallic frame (Paragraph 0050, lines 4-7; Paragraph 0056, lines 3-5).  Accordingly, it would have been obvious to a person skilled in the art to have modified the inflatable cuff to have a metal fame in order to strengthen the shape when inflated.   
Regarding claim 8, Harrison further teaches that the compressible metallic frame is made from nitinol (Paragraph 0056, lines 3-5).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreault, Agah/Gelfand, Wallsten and Harrison as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0036190 to Murphy et al. “Murphy”.  
Regarding Claim 9, Boudreault, Agah/Gelfand, Wallsten and Harrison disclose a catheter as described above having an inflatable cuff.   However, the art of record dos not expressly disclose magnets on the ventral surface.  
Murphy, however, teaches a catheter (Figure 4, catheter portion 24) with an inflatable portion (Figure 3, balloon portion 22) comprising a ventral surface (Figure 3 and 4, top surface of the balloon portion 22) wherein the ventral surface comprises a magnet (Figure 4, body 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable cuff made obvious above to further comprise a plurality of magnets, since:
placing a magnet on a balloon catheter was well known in the art as taught by Murphy;
Harrison and Murphy are all drawn to a catheter comprising an inflatable portion; and
modifying the magnet taught by Murphy to be a multiple merely involves duplication, which was found to be obvious by the courts (MPEP 2144.04).
One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. placing a magnet on a catheter), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The motivation would have been to allow placement of a medical device on an inner surface of a body cavity near a patient's skin surface as taught by Murphy (Paragraph 0035; Figure 4).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-9 have been considered but are not persuasive in view of the updated ground of rejection necessitated by amendment.  
New 35 U.S.C. 112(f) interpretations and corresponding 35 U.S.C. 112(a) and (b) rejections also necessitated by amendment.  
As for the maintained 35 U.S.C. 112(a) rejection of Claim 1 and the “flexible length”, while one skilled in the art would recognize that the tube is flexible, the actual length of the tube need not be “flexible” (e.g. change in size/length).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793